DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed January 10, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 9 was canceled. Claims 1-8 and 10 are now renumbered as claims 1-9 are pending.
RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendments/arguments in remarks, see pp. 7-9, filed 10 January 2020 with respect to 35 U.S.C. § 112 (b) rejection of claims 1-8 and 10 (claim 9 has been canceled) have been fully considered and are persuasive. The Examiner hereby withdraws the 35 U.S.C § 112 (b) rejection presented in previous office action.
6.	Independent claim 1 has been amended to incorporate allowable subject matter mentioned in previous office action mailed 20 October 2021. Applicant’s claim amendments and arguments, see pp. 10-13 in remarks filed January 10, 2022 with respect to the claims 1-8 and 10 have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 102/103 presented in previous office action is hereby withdrawn.
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-8 and 10 are allowed over prior art of record.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in previous office action and the substance of applicant’s arguments in page 10-13 of Remarks, filed 01/10/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1 with proper motivation before the time it was effectively filed.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
12.	Prior arts made of record, not relied upon:
US 2005/0108533 A1 (Ji et al.):  A method implemented in a first computer, comprising: creating a record; computing a first part of a message authentication function using the contents of the record; providing the result of the first part to a second computer; and receiving the result of a second part of the message authentication function from the second computer, said second part computed using a data key that is not available to the first computer. Claim 9.
US 2009/0154703 A1 (Price et al.): A method comprising protecting content on a readable medium, wherein said content includes at least one video portion, said protecting including using an encryption system to encrypt said content to form encrypted content, wherein said encrypted content is decoded by a decryption key; associating only a first part of the decryption key that will decrypt said content with a player for said medium, where said only a first part will not decrypt said content without an additional second part of key information; associating a second part of the decryption key with a second repository, separate than said player; and combining said first part and second part to form a combined decryption key, and using said combined decryption key to decrypt said content. Claim 1.
US 2012/0257749 A1 (Gremaud et al.)
US 2014/0372319 A1 (Wolovitz et al.)
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438